NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
COMINT SYSTEMS CORPORATION AND
EYEIT.COM, INC., JOINT VENTURE, `
PIaintiffs-AppelZants,
AND
NETSERVICES & ASSOCIATES, LLC,
Plaintiff,
V. `
UNITED STATES, °
Defendant-Appellee,
AND
NETCENTRICS CORPORATION,
Defendant-Appellee,
AND
DIGITAL MANAGEMENT, INC.,
Defendant,
AND
POVVERTEK CORORATION,
Defendcmt.
2012-5039

COMINT SYSTEMS CORP V. US 2
Appeal from the United States Court of Federal
Clain1s in consolidated case nos. 11-CV-400 and 11-CV-
416, Judge Margaret M. Sweeney.
ON MOTION
ORDER
Cornint Syste1ns Corporati0n and Eyeit.com, Inc.,
Joint Venture (Comint) move without opposition to file
corrected confidential and non-confidential opening briefs
Upon consideration there0f,
IT ls OR1JERED THAT:
The motion is granted Cornint’s corrected briefs are
due within 14 days from the date of filing of this order.
FOR THE COURT
APR 26 2012 /s)' Jan Horba13;
Date J an Horbaly
_ Clerk
cc: Karen R. 1-Iarbaugh, Esq.
Phi]ip F. Hudock, Esq. FlLED on
Alexander V. Sverdlov, Esq. U`ST?49ElYE`lJ\l)ElF‘l.PtlllE!l\:lDSl1E
S21 APR 2 6 2012
AN HORBAl\'
J CLERK